WOOD, J.
The statute referred to, exonerates the plaintiff from proving the execution of a paper declared upon, unless the ■defendant annex to his plea of the general issue an affidavit of its-truth: (29 O. L. 122.) No provision is made in the law to dispense with the usual proof in any other case than the one enumerated. It is said, the same reason exists for changing the law of *715evidence in the case before us, as in that provided for. If it be so, the argument should be addressed to the legislature. Here the inquiry is, vvhat change has been made? not what ought to be made in the law of evidence. The note cannot be read, without its execution is proven.
The other point made is not now properly raised. It looks to the effect, not the competency of the evidence.
The execution of the note was then proven and read.